1    SKLAR WILLIAMS PLLC
     Crane M. Pomerantz, Esq.
2    Nevada Bar No.: 14103
     410 South Rampart Boulevard
3    Las Vegas, Nevada 89145
4    Telephone:   (702) 360-6000
     Facsimile:   (702) 360-0000
5    Email: cpomerantz@sklar-law.com

6    Attorneys for Defendant Crystal Ewing
7                               UNITED STATES DISTRICT COURT
8
                                  FOR THE DISTRICT OF NEVADA
9
      United States,                                    Case No.: 2:19-CR-00170-APG-CWH
10
                            Plaintiff,
11
         vs.                                            Unopposed Motion to Terminate Pre-Trial
12                                                      Supervision
      Crystal Ewing,
13
                            Defendant.
14
            Defendant Crystal Ewing (the “defendant” or “Ms. Ewing”), by and through undersigned
15
16   counsel, moves this Court, pursuant to 18 U.S.C. §§ 3142(c)(3) and 3145(a)(2), for an Order

17   terminating Pre-Trial Supervision as a condition of her release on a personal recognizance bond.
18
     This motion is supported by Ms. Ewing’s Pre-Trial Services Officer Jessie Moorehead and is
19
     unopposed by the United States.
20
                                             Points and Authorities
21
22          Ms. Ewing made her Initial Appearance before the Court on July 31, 2019, pursuant to a

23   Superseding Information and Plea Agreement. ECF No. 9. She was released on a personal
24
     recognizance bond; one of the conditions of her release was Pre-Trial Services supervision. Ms.
25
     Ewing has been successfully supervised by Mr. Moorehead since that time. She has been totally
26
27
28


                                                    1
 1   compliant since her release and, given her age, the crime to which she pled, and her personal
 2   characteristics, she has been deemed by Pre-Trial Supervision to be a low-risk supervisee.1
 3
              On May 18, 2021, undersigned counsel received an electronic mail message (“email”) from
 4
     Mr. Moorehead recommending that Ms. Ewing be removed from supervision. As Mr. Moorehead
 5
 6   noted:

 7            I just don’t think she is benefiting from supervision and Pretrial Services could
              focus our supervision on other defendants with risk. I wouldn’t expect any issues
 8            with Ms. Ewing if the court removed her Pretrial supervision.
 9
     Email dated May 18, 2021 from Jessie Moorehead to Crane Pomerantz.
10
     Thereafter, by email dated May 25, 2021, government counsel indicated that they do not object to
11
12   removing Ms. Ewing from supervision. Ms. Ewing understands that, if this motion is granted, all

13   other conditions of release will remain in place.
14                                                  Conclusion
15
              For all of the foregoing reasons, Ms. Ewing respectfully requests that the Court issue an
16
     Order modifying her conditions of release to terminate Pre-Trial Services Supervision.
17
18            DATED this 3rd day of June, 2021.
19                                                           SKLAR WILLIAMS PLLC

20
                                                             ______________________________
21                                                           Crane M. Pomerantz, Esq.
                                                             Nevada Bar No.: 14103
22                                                           410 South Rampart Blvd, Suite 350
23                                                           Las Vegas, NV 89145
     IT IS SO ORDERED:
24                                                           Attorneys for Defendant Ewing
             June 3, 2021
     Dated:__________________
25
26                                                  ________________________
                                                    ANDREW P. GORDON
27                                                  UNITED STATES DISTRICT JUDGE
     1
            At Mr. Moorehead’s direction, Ms. Ewing does not physically report to the Pre-Trial
28   Services Office, due to her poor health.


                                                         2
